 Case 19-24647-ABA             Doc 70 Filed 01/16/20 Entered 01/17/20 00:33:07                       Desc Imaged
                                    Certificate of Notice Page 1 of 2
Form 132 − 13sum

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 19−24647−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Jennifer Kahoun                                          Ryan Kahoun
   PO Box 246                                               PO Box 246
   Haddon Heights, NJ 08035                                 Haddon Heights, NJ 08035
Social Security No.:
   xxx−xx−1078                                              xxx−xx−1348
Employer's Tax I.D. No.:


                           NOTICE OF HEARING ON CONFIRMATION OF PLAN


Date:             2/26/20
Time:             09:00 AM
Location:          Courtroom 4B, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street,
Camden, NJ 08101−2067

             An objection to confirmation of the plan, including any motions referenced therein to avoid judicial liens
under 11 USC section 522(f) and/or to avoid liens and reclassify claims in whole or in part, shall be filed and served
seven days before confirmation. Filing a motion for relief from the automatic stay will not be considered an objection
to the confirmation.

          If, at the confirmation hearing, it is determined that the debtor's plan is not confirmable, the case
may be dismissed or converted.

A copy of the Plan will follow this notice.




Dated: January 14, 2020
JAN:

                                                     Jeanne Naughton
                                                     Clerk, U. S. Bankruptcy Court
        Case 19-24647-ABA              Doc 70 Filed 01/16/20 Entered 01/17/20 00:33:07                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-24647-ABA
Jennifer Kahoun                                                                                            Chapter 13
Ryan Kahoun
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 14, 2020
                                      Form ID: 132                       Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 16, 2020.
db/jdb         +Jennifer Kahoun,    Ryan Kahoun,   PO Box 246,    Haddon Heights, NJ 08035-0246
518376534      +Apex Asset Management LLC,    2501 Oregon Pike, Ste. 102,    Lancaster, PA 17601-4890
518376533      +CORAM,   PO Box 551149,    Jacksonville, FL 32255-1149
518376535      +Dr. Joseph Dimenna,    496 No. Kings Highway #210,    Cherry Hill, NJ 08034-1015
518399229      +ECMC,   PO Box 64909,    Saint Paul, MN 55164-0909
518442286       Educational Credit Management Corporation,     P.O. Box 16408,   St. Paul, MN 55116-0408
518524600       Eichenbaum DC Jefferey,    1601 Kings Highway N,    Cherry Hill, NJ 08034-2318
518474564      +Jeffrey Eichenbaum DC,    1601 N Kings Highway,    Cherry Hill NJ 08034-2318
518405087       Jeffrey Eichenbaum DC,    1601 N Kings Highway,    Haddon Heights, NJ 08035
518376530       New Jersey American Water,    Box 371331,    Pittsburgh, PA 15250-7331
518376529       PSE&G Utility,   PO Box 14444,    New Brunswick, NJ 08906-4444
518524609      +South Jersey Imaging,    (Corner of Longwood Ave),    701 Route 38,   Cherry Hill, NJ 08002-2955
518474563       South Jersey Imaging,    701 Route 38,    Cherry Hill, NJ 08002-2955
518413563      +South Jersey Imaging,    PO Box 296,   Cedarbrook NJ 08018-0296
518405086      +South Jersey Imaging,    PO Box 296,   Chatsworth NJ 08019-0296
518376532      +Stratford Ambulance Assn. Inc.,    c/o DM Billings,    PO Box 1016,   Voorhees, NJ 08043-7016
518376536      +US Department of Education,    Educational Credit,    Management Corp.,   PO Box 16129,
                 St. Paul, MN 55116-0129
518376531       Virtua Health,   PO Box 71451,    Philadelphia, PA 19176-1451

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Jan 14 2020 23:37:21       U.S. Attorney,    970 Broad St.,
                 Room 502,    Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Jan 14 2020 23:37:19       United States Trustee,
                 Office of the United States Trustee,     1085 Raymond Blvd.,   One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
518493021       E-mail/PDF: resurgentbknotifications@resurgent.com Jan 14 2020 23:48:11        LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
518491713      +E-mail/Text: bankruptcydpt@mcmcg.com Jan 14 2020 23:37:18       Midland Funding LLC,
                 PO Box 2011,    Warren, MI 48090-2011
518453218      +E-mail/Text: csc.bankruptcy@amwater.com Jan 14 2020 23:37:58       New Jersey American Water,
                 PO Box 578,    Alton, IL 62002-0578
518399230      +E-mail/Text: BKMailbox@QVC.com Jan 14 2020 23:36:13       QVC,   1200 Wilson Dr,
                 West Chester, PA 19380-4262
518405095       E-mail/Text: bnc-quantum@quantum3group.com Jan 14 2020 23:37:14
                 Quantum3 Group LLC as agent for,    GPCC I LLC,    PO Box 788,   Kirkland, WA 98083-0788
                                                                                               TOTAL: 7

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 16, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 14, 2020 at the address(es) listed below:
              Isabel C. Balboa    on behalf of Trustee Isabel C. Balboa ecfmail@standingtrustee.com,
               summarymail@standingtrustee.com
              Isabel C. Balboa    ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              Jennifer R. Gorchow    on behalf of Trustee Isabel C. Balboa jgorchow@standingtrustee.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                             TOTAL: 4
